 1   RAMIRO MORALES [Bar No.: 7101]
     Email: rmorales@mfrlegal.com
 2   MORALES, FIERRO & REEVES
     600 South Tonopah Drive, Suite 300
 3   Las Vegas, Nevada 89106
     Telephone:    (702) 699-7822
 4   Facsimile:    (702) 699-9455

 5   Attorneys for Plaintiff
     NAVIGATORS INSURANCE COMPANY
 6
     MICHAEL J. NUÑEZ [Bar No.: 10703]
 7   Email: mnunez@murchisonlaw.com
     TYLER N. URE, [Bar No.: 11730]
 8   Email: ture@murchisonlaw.com
     MURCHISON & CUMMING, LLP
 9   350 South Rampart Boulevard, Suite 320
     Las Vegas, Nevada 89145
10   Telephone: (702) 360-3956
     Facsimile: (702) 360-3957
11
     Attorneys for Defendant,
12   SPARTA INSURANCE COMPANY

13
                                   UNITED STATES DISTRICT COURT
14
                                          DISTRICT OF NEVADA
15

16   NAVIGATORS INSURANCE COMPANY, )                       CASE NO.: 2:17-cv-02999-RFB-DJA
                                   )
17              Plaintiff,         )                       STIPULATION TO DISMISS ACTION
                                   )
18        v.                       )
                                   )
19                                 )
     SPARTA INSURANCE COMPANY,
                                   )
20                                 )
                Defendant.
                                   )
21                                 )
22

23          Navigators Insurance Company (“Navigators”) and Sparta Insurance Company (“Sparta”),
24   through their counsel, hereby stipulate that the above-captioned action be and hereby is dismissed
25   ///
26   ///
27   ///
28   ///
                                                       1
     STIPULATION TO DISMISS
                                                                CASE NO.: 2:17-cv-02999 RFB-DJA
 1   with prejudice pursuant to FRCP 41(a)(1).

 2
     MORALES FIERRO & REEVES                            MURCHISON & CUMMING, LLP
 3

 4
     By: /s/Ramiro Morales                              By: /s/ Tyler N. Ure_______
 5          Ramiro Morales (Nev. Bar #7101)                     Michael J. Nunez (Nev. Bar #10703)
            600 So. Tonopah Drive, Suite 300                    Tyler N. Ure (Nev. Bar #11730)
 6          Las Vegas, NV 89105                                 350 S. Rampart Blvd., Suite 320
                                                                Las Vegas, NV 89145
 7   Attorneys for Plaintiff
     NAVIGATORS INSURANCE CO.                                  Attorneys for Defendant SPARTA
 8
                                                               INSURANCE CO.
 9
                                                 IT IS SO ORDERED:
10

11

12
                                                 ________________________________
13                                               RICHARD F. BOULWARE, II
14                                               UNITED STATES DISTRICT JUDGE
15                                               DATED this 8th day of April, 2020.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
     STIPULATION TO DISMISS
                                                             CASE NO.: 2:17-cv-02999 RFB-DJA
